Citation Nr: 1113478	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 

THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Appellant was a member of the Nebraska Army National Guard from 1993 to 200.  He had periods of active duty for training in the years from 1994 to 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Appellant appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Appellant's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

The Appellant seeks service connection for a bilateral hearing loss disability and for tinnitus, which he argues was aggravated by periods of active duty for training.  

The Board is deferring a decision on the claim of service connection for tinnitus until the claim of service connection for a bilateral hearing loss disability is finally adjudicated. 

On enlisted in the Nebraska Army National Guard in December 1993, audiology testing showed a pre-existing hearing loss disability at 4000 Hertz under 38 C.F.R. § 3.385:

Hertz
500
1000  
2000
3000
4000
Right ear
0
0
0
10
55
Left ear
5
0
0
10
50


Hertz
500
1000
2000
3000
4000
Right ear
5
0
0
10
55
Left ear
5
0
0
30
55

And the diagnosis was defective hearing, sensorineural type.  The physician recommended that the Appellant be provided with hearing protection when exposed to loud noises.

Other records of the National Guard show that on  periodic examination in March 1999, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear of 10, 5, 0, 30, and 70, respectively; and in the LEFT ear of 5, 0, 0, 60, and 65, respectively.  

These are the only reports of hearing tests in the military records.

On VA audiology examination in June 2007, the Appellant reported noise exposure from heavy artillery and track vehicles while in the National Guard, and he denied any recreational or non-military occupational noise exposure.  He reported that he worked for a telecommunications company, but did not identify his civilian job.  Puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 0, 5, 0, 40, and 75, respectively; and 0, 0, 0, 60, and 65, respectively, in the LEFT ear.  The examiner noted that the Appellant had significant hearing loss that preexisted his service.  The examiner then stated that the substantial change in hearing from 1993 to 1999 suggested that the bilateral hearing loss was at least as likely as not exacerbated by the military noise exposure, but left unanswered whether the exacerbation was beyond the natural progression of the pre-existing hearing loss.

After the Board's remand in May 2010, the United States Court of Appeals for Veterans Claims decided Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  






The Veteran's Court held that in order to establish status as a Veteran, a claimant seeking VA disability compensation based on aggravation during active duty for training has the burden of showing that a preexisting disability worsened during the period of active duty for training, and that such worsening was beyond the natural progression of the disease. 38 U.S.C.A. § 101(24)(B).  

In light of Donnellan, the Board is affording the Appellant the opportunity to submit evidence to meet his burden of proof.

Accordingly, the case is REMANDED for the following action:

1.  Make a follow-up request for additional service treatment records from the Nebraska Army National Guard.  If the records do not exist or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e). 

2.  Ask the Appellant to describe his duties while on active duty for training from June to August 1994 and form June to August 1995. 

3.  Afford the Veteran the opportunity to submit evidence that his pre-existing hearing loss disability was permanently made worse beyond the natural progress during a period of active duty for training. 







4.  After the above development is completed, determine whether the competent medical evidence of record is sufficient to decide the claim of service connection by aggravation for a pre-existing a bilateral hearing loss disability, and, if not, obtain an appropriate medical opinion.  In either event, then adjudicate the claim.  If the Appellant does not establish his status as a Veteran the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply. If the benefit sought remains denied, furnish the Appellant and his representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


